Exhibit 10.54

GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of July 20, 2012 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), the Issuing Bank and each Lender a party to the Credit
Agreement referred to below.

WHEREAS, MHC Operating Limited Partnership (the “Borrower”), Equity Lifestyle
Properties, Inc. (the “Parent”), the Lenders, the Administrative Agent and
certain other parties have entered into that certain Amended and Restated Credit
Agreement dated as of May 19, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Amended and Restated
Guaranty dated as of May 19, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) pursuant to which they
guarantied, among other things, the Borrower’s obligations under the Credit
Agreement on the terms and conditions contained in the Guaranty;

WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
to enter into a Third Amendment to Amended and Restated Credit Agreement dated
as of the date hereof (the “Amendment”), to amend the terms of the Credit
Agreement on the terms and conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Remainder of Page Intentionally Left Blank]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

THE GUARANTORS: MHC TRUST By:  

Equity Lifestyle Properties, Inc.,

Its sole Voting Shareholder

 

By:   /s/ Paul Seavey   Name:   Paul Seavey   Title:   SVP And Treasurer

 

MHC T1000 TRUST By:  

MHC Operating Limited Partnership,

its sole Voting Shareholder

By:   MHC Trust, its General Partner By:  

Equity Lifestyle Properties, Inc.,

its sole Voting Shareholder

 

By:   /s/ Paul Seavey   Name:   Paul Seavey   Title:   SVP And Treasurer

 

EQUITY LIFESTYLE PROPERTIES, INC. By:   /s/ Paul Seavey   Name:   Paul Seavey  
Title:   SVP And Treasurer